                   Case 1:20-cv-06982-LGS Document 13 Filed 10/30/20 Page 1 of 1




         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK

          Living The Dream Films, Inc.,                     Civil Action No. 20-cv-6982-LGS
                                                            Hon. Lorna G. Schofield
                  Plaintiff,

                               -against-                    LETTER MOTION REQUESTING
                                                            ADJOURNMENT OF NOVEMBER 5,
          Aloris Entertainment, LLC and John Santilli,      2020 CONFERENCE

                  Defendants.




                Plaintiff, by its attorney Raymond J. Markovich, Esq., hereby respectfully moves to

         adjourn the conference scheduled for November 5, 2020 at 10:50 AM [Dkt. 8] to December 15,

         2020 at 10:50 AM or as soon thereafter as the conference may be held. Plaintiff has not previously

         requested any adjournments or extensions. While Defendants have accepted service through

         signed waivers [Dkt. 9-10], their due date to answer or move is not until December 1, 2020 and

         counsel for Defendants has not yet appeared. Plaintiff has conferred with current counsel for

         Defendants (Rhode Island counsel) who is not yet certain if he will be retained as counsel for

         Defendants in this Action but he consents to adjournment. It makes little sense to waste judicial

         resources on a conference when there is, as of yet, no opposing counsel.

         October 29, 2020                                    Respectfully submitted,

                                                             /s/ Raymond J. Markovich
This application is untimely but nevertheless                Raymond J. Markovich, Esq. (RM0919)
GRANTED in part. The initial pretrial conference             Chief Counsel
scheduled for November 5, 2020, is adjourned to              Living The Dream Films, Inc. &
December 3, 2020, at 10:50 a.m. The parties'                 J - Bar Reinforcement Inc.
proposed case management plan and joint letter               421 E. 119th Street
are due at least seven days before the conference,           New York, NY 10035
or by November 26, 2020.                                     Tel: 323-401-8032
                                                             rjmarkovich@me.com
Dated: October 30, 2020                                      Attorney for Plaintiff
       New York, New York
